ATTORNEY GRIEVANCE COMMISSION                         *      IN THE
OF MARYLAND
                                                      *      COURT OF APPEALS
        Petitioner
                                                      *      OF MARYLAND
v.
                                                      *      Misc. Docket AG, No. 106
CHRISTOPHER MICHAEL MAY, JR.
                                                      *      September Term, 2013
        Respondent
                                                    *
                                        ***********************
                                              ORDER

        This matter came before the Court on the Joint Petition of the Attorney Grievance

Commission of Maryland and Respondent, Christopher Michael May, Jr., Esquire, to disbar the

Respondent from the practice of law. The Court having considered the Petition, it is this 2nd day

of April, 2014:

        ORDERED, that Respondent, Christopher Michael May, Jr., be and he is hereby

disbarred from the practice of law in the State of Maryland effective sixty (60) days from the

date of this Order; and it is further

        ORDERED, on the effective date, the Clerk of this Court shall remove the name

Christopher Michael May, Jr. from the register of attorneys in the Court and certify that fact to

the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in the

State in accordance with Maryland Rule 16-772(d).


                                                      /s/ Glenn T. Harrell, Jr.
                                                      Senior Judge